DETAILED ACTION

	
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 23 March 2022.  Applicant’s amendment on 23 March 2022 amended Claims 1, 2, 8-10, 12, 15-17, and 19.  Claims 21 and 22 is newly presented.  Currently Claims 1-17, 19, 21, and 22 are pending and have been examined.  Claims 18 and 20 has been canceled.  The examiner notes that the 101 rejection has been withdrawn.  

Response to Arguments

Applicant's arguments filed 23 March 2022 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Examiner’s Note

The claim recites the combination of additional elements of receiving, the collecting of actions taken by a user on a computing device and determining based on the ongoing interaction determining an adoption readiness index. Specifically, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. 

Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, and 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robin et al. (U.S. Patent Publication 2005/0114829 A1) (hereafter Robin) in view of Friedrichowitz et al. (U.S. Patent Publication 2008/0027738 A1) in further view of Chadwick (U.S. Patent Publication 2004/0230397 A1).

	Referring to Claim 1, Robin teaches in a digital medium environment to cause an item recommendation to be delivered to a client device, a method implemented by at least one computing device, the method comprising: (see; par. [0081] of Robin teaches utilizing a processor and computing device).

receiving, by an application usage data organization module of the at least one computing device, application usage data describing actions taken by a user with an application (see; par. [0495] and par. [1759] of Robin teaches collecting information regarding the usage and operation of computing devices by users in a group).

Robin does not explicitly disclose the following limitations, however,

Friedrichowitz teaches analyzing, by a technology adoption readiness index generation module of the at least one computing device, the application usage data to generate a technology adoption readiness index that identifies a type of action previously taken by the user with the application as a result of the user taking an initial type of action with the application and indicates how likely the user is to be ready to adopt using the application to perform an additional action that is related to the type of action previously taken by the user (see; Figure 15 and Figure 16 and par. [0047]-[0048] of Friedrichowitz teaches analyzing an infrastructure adoption readiness (i.e. technology adoption readiness) evaluation and a matrix that depicts an identification of types of actions previously taken by the user and what the results will be including an idea of what the readiness of the adoption including historic information of previous actions), and 
causing, by a recommendation system of the at least one computing device in response to the technology adoption readiness index indicating the user is ready to adopt using the application to perform the additional action that is related to the type of action, (see; par. [0045]-[0048] and par. [0053] of Friedrichowitz teaches a recommendation that takes into account infrastructure readiness (i.e. technology readiness) where the adoption readiness is estimated to refine the next goal (i.e. additional action)). 

The Examiner notes that Robin teaches similar to the instant application teaches facilitating the process of designing and developing a project.  Specifically, Robin discloses the determining the readiness of an organization or team in order to determine if the group is ready for a new technology it is therefore viewed as analogous art in the same field of endeavor. Additionally, Friedrichowitz teaches increasing business value through increased usage an adoption and as it is comparable in certain respects to Robin which facilitating the process of designing and developing a project as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Robin discloses the determining the readiness of an organization or team in order to determine if the group is ready for a new technology.  However, Robin fails to disclose analyzing, by a technology adoption readiness index generation module of the at least one computing device, the application usage data to generate a technology adoption readiness index that identifies a type of action previously taken by the user with the application as a result of the user taking an initial type of action with the application and indicates how likely the user is to be ready to adopt using the application to perform an additional action that is related to the type of action previously taken by the user, and causing, by a recommendation system of the at least one computing device in response to the technology adoption readiness index indicating the user is ready to adopt using the application to perform the additional action that is related to the type of action.

Friedrichowitz discloses analyzing, by a technology adoption readiness index generation module of the at least one computing device, the application usage data to generate a technology adoption readiness index that identifies a type of action previously taken by the user with the application as a result of the user taking an initial type of action with the application and indicates how likely the user is to be ready to adopt using the application to perform an additional action that is related to the type of action previously taken by the user, and causing, by a recommendation system of the at least one computing device in response to the technology adoption readiness index indicating the user is ready to adopt using the application to perform the additional action that is related to the type of action.

It would be obvious to one of ordinary skill in the art to include in the task management (system/method/apparatus) of Robin analyzing, by a technology adoption readiness index generation module of the at least one computing device, the application usage data to generate a technology adoption readiness index that identifies a type of action previously taken by the user with the application as a result of the user taking an initial type of action with the application and indicates how likely the user is to be ready to adopt using the application to perform an additional action that is related to the type of action previously taken by the user, and causing, by a recommendation system of the at least one computing device in response to the technology adoption readiness index indicating the user is ready to adopt using the application to perform the additional action that is related to the type of action as taught by Friedrichowitz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Robin and Friedrichowitz teach the collecting and analysis of data in order to developing projects based on the readiness of the organization and they do not contradict or diminish the other alone or when combined.

Robin in view of Friedrichowitz does not explicitly disclose the following limitation, however,

Chadwick teaches a recommendation for using the application to perform the additional action to be delivered to the user (see; par. [0079] of Chadwick teaches the implementing of new technology (i.e. action) based on a recommendation or other items to not be recommended).

The Examiner notes that Robin teaches similar to the instant application teaches facilitating the process of designing and developing a project.  Specifically, Robin discloses the determining the readiness of an organization or team in order to determine if the group is ready for a new technology it is therefore viewed as analogous art in the same field of endeavor. Additionally, Friedrichowitz teaches increasing business value through increased usage an adoption and as it is comparable in certain respects to Robin which facilitating the process of designing and developing a project as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Chadwick teaches enhancing the effectiveness and success of new research to recommend prospective products and as it is comparable in certain respects to Robin and Friedrichowitz which facilitating the process of designing and developing a project as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Robin and Friedrichowitz discloses the determining the readiness of an organization or team in order to determine if the group is ready for a new technology.  However, Robin and Friedrichowitz fails to disclose a recommendation for using the application to perform the additional action to be delivered to the user.

Chadwick discloses a recommendation for using the application to perform the additional action to be delivered to the user.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Robin and Friedrichowitz a recommendation for using the application to perform the additional action to be delivered to the user as taught by Chadwick since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Robin, Friedrichowitz and Chadwick teach the collecting and analysis of data in order to developing projects based on the readiness of the organization and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Robin in view of Friedrichowitz in further view of Chadwick teaches the method above, Robin further discloses a method having the limitations of:

analyzing including generating multiple action transition probabilities for the user, each action transition probability indicating a probability of the user transitioning from performing one action using the application to performing another action using the application, (see; par. [1129] of Robin teaches the measuring of the probability impact and exposure of risk (i.e. readiness index) to new technology, based on par. [0187] taking into account transition to a new status associated with, par. [0212] the determined readiness).

Robin does not explicitly disclose the following limitation, however,

Friedrichowitz teaches using the multiple action transition probabilities to generate the technology adoption readiness index (see; Figure 17 of Friedrichowitz teaches an example of multiple action transitions probabilities as a function of adoption readiness index).

The Examiner notes that Robin teaches similar to the instant application teaches facilitating the process of designing and developing a project.  Specifically, Robin discloses the determining the readiness of an organization or team in order to determine if the group is ready for a new technology it is therefore viewed as analogous art in the same field of endeavor. Additionally, Friedrichowitz teaches increasing business value through increased usage an adoption and as it is comparable in certain respects to Robin which facilitating the process of designing and developing a project as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Robin discloses the determining the readiness of an organization or team in order to determine if the group is ready for a new technology.  However, Robin fails to disclose using the multiple action transition probabilities to generate the technology adoption readiness index.

Friedrichowitz discloses using the multiple action transition probabilities to generate the technology adoption readiness index.

It would be obvious to one of ordinary skill in the art to include in the task management (system/method/apparatus) of Robin using the multiple action transition probabilities to generate the technology adoption readiness index as taught by Friedrichowitz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Robin and Friedrichowitz teach the collecting and analysis of data in order to developing projects based on the readiness of the organization and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 3, see discussion of claim 2 above, while Robin in view of Friedrichowitz in further view of Chadwick teaches the method above, Robin further discloses a method having the limitations of:

the user being one of multiple users of the application, the analyzing comprising analyzing a portion of the application usage data describing actions taken by the user but not by others of the multiple users (see; par. [0007] of Robin teaches analyzing a user experience data, par. [0415] and Abstract: where the experience is specific to user of a team and not the whole team).


	Referring to Claim 8, see discussion of claim 1 above, while Robin in view of Friedrichowitz in further view of Chadwick teaches the method above, Robin further discloses a method having the limitations of:

analyzing, by a human technology index generation model of the at least one computing device, the application usage data to identify, for each of multiple sequences of actions taken by the user with the application, a human technology index assigned to one or more actions taken by the user with the application (see; par. [1151] of Robin teaches the as part of analyzing the designing and developing of a new process model, the indexing of new contributions and searching, par. [1387] of the indexing of experiences identify tasks (i.e. sequence of actions) by users).

a recommendation encouraging taking the particular action be promoted to a manager associated with the application (see; par. [0338] of Robin teaches the solution framework providing a recommendation for multiple opportunities, par. [0256] to be handled by managers

Robin does not explicitly disclose the following limitations, however,

Friedrichowitz teaches analyzing, by a key performance indicator prediction module of the at least one computing device, the human technology indices to generate a key performance indicator prediction indicating whether performance of a particular action taken with the application positively or negatively impacts whether a different action taken with the application will also be performed, the different action being identified by a key performance indicator (see; par. [0060] of Friedrichowitz teaches analyzing key performance indicators in order to monitor actions of staff to improve the process and based on the analysis the improvement is viewed as a determination if the action would be positive or negative as a change could or could not be made), and
causing, by the recommendation system in response to the key performance indicator prediction indicating that performance of the particular action positively impacts the different action identified by the key performance indicator also being performed (see; par. [0060] of Friedrichowitz teaches a recommendation taking into account key performance indicators in order to reach a target goal (i.e. prediction of performance) in a positive manner).

The Examiner notes that Robin teaches similar to the instant application teaches facilitating the process of designing and developing a project.  Specifically, Robin discloses the determining the readiness of an organization or team in order to determine if the group is ready for a new technology it is therefore viewed as analogous art in the same field of endeavor. Additionally, Friedrichowitz teaches increasing business value through increased usage an adoption and as it is comparable in certain respects to Robin which facilitating the process of designing and developing a project as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Robin discloses the determining the readiness of an organization or team in order to determine if the group is ready for a new technology.  However, Robin fails to disclose analyzing, by a key performance indicator prediction module of the at least one computing device, the human technology indices to generate a key performance indicator prediction indicating whether performance of a particular action taken with the application positively or negatively impacts whether a different action taken with the application will also be performed, the different action being identified by a key performance indicator, and causing, by the recommendation system in response to the key performance indicator prediction indicating that performance of the particular action positively impacts the different action identified by the key performance indicator also being performed.

Friedrichowitz discloses analyzing, by a key performance indicator prediction module of the at least one computing device, the human technology indices to generate a key performance indicator prediction indicating whether performance of a particular action taken with the application positively or negatively impacts whether a different action taken with the application will also be performed, the different action being identified by a key performance indicator, and causing, by the recommendation system in response to the key performance indicator prediction indicating that performance of the particular action positively impacts the different action identified by the key performance indicator also being performed.

It would be obvious to one of ordinary skill in the art to include in the task management (system/method/apparatus) of Robin analyzing, by a key performance indicator prediction module of the at least one computing device, the human technology indices to generate a key performance indicator prediction indicating whether performance of a particular action taken with the application positively or negatively impacts whether a different action taken with the application will also be performed, the different action being identified by a key performance indicator, and causing, by the recommendation system in response to the key performance indicator prediction indicating that performance of the particular action positively impacts the different action identified by the key performance indicator also being performed as taught by Friedrichowitz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Robin and Friedrichowitz teach the collecting and analysis of data in order to developing projects based on the readiness of the organization and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 9, Robin in view of Friedrichowitz teaches a rating scale to be used in an evaluation form.  Claim 9 recites the same or similar limitations as those addressed above in claim 8, Claim 9 is therefore rejected for the same reasons as set forth above in claim 8, except for the following noted exception.

an application usage data organization module implemented at least partially in hardware of at least one computing device and configured to receive application usage data describing multiple sequences of action taken by a user with an application (see; par. [0495] and par. [1759] of Robin teaches collecting information regarding the usage and operation of computing devices by users in a group).

a human technology index generation model implemented at least partially in hardware of the at least one computing device and configured to analyze the application usage data to identify, for each of the multiple sequences of action, human technology indices assigned to one or more actions taken by the user (see; par. [1151] of Robin teaches the as part of analyzing the designing and developing of a new process model, the indexing of new contributions and searching, par. [1387] of the indexing of experiences identify tasks (i.e. sequence of actions) by users).


	Referring to Claim 10, see discussion of claim 9 above, while Robin in view of Friedrichowitz in further view of Chadwick teaches the system above, Robin does not explicitly disclose a system having the limitations of, however,

Friedrichowitz teaches the recommendation system being further configured to, in response to the key performance indicator prediction indicating the particular action negatively impacts the different action identified by the key performance. Indicator also being performed, cause a recommendation discouraging taking the particular action be promoted to a manager associated with the application (see; par. [0060]-[0061] of Friedrichowitz teaches a making a recommended adjustment based on key performance indicators measured and based on progress in order to determine what adjustment may be needed (i.e. negative impact and then making changes)).

The Examiner notes that Robin teaches similar to the instant application teaches facilitating the process of designing and developing a project.  Specifically, Robin discloses the determining the readiness of an organization or team in order to determine if the group is ready for a new technology it is therefore viewed as analogous art in the same field of endeavor. Additionally, Friedrichowitz teaches increasing business value through increased usage an adoption and as it is comparable in certain respects to Robin which facilitating the process of designing and developing a project as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Robin discloses the determining the readiness of an organization or team in order to determine if the group is ready for a new technology.  However, Robin fails to disclose the recommendation system being further configured to, in response to the key performance indicator prediction indicating the particular action negatively impacts the different action identified by the key performance. Indicator also being performed, cause a recommendation discouraging taking the particular action be promoted to a manager associated with the application.

Friedrichowitz discloses the recommendation system being further configured to, in response to the key performance indicator prediction indicating the particular action negatively impacts the different action identified by the key performance. Indicator also being performed, cause a recommendation discouraging taking the particular action be promoted to a manager associated with the application.

It would be obvious to one of ordinary skill in the art to include in the task management (system/method/apparatus) of Robin the recommendation system being further configured to, in response to the key performance indicator prediction indicating the particular action negatively impacts the different action identified by the key performance. Indicator also being performed, cause a recommendation discouraging taking the particular action be promoted to a manager associated with the application as taught by Friedrichowitz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Robin and Friedrichowitz teach the collecting and analysis of data in order to developing projects based on the readiness of the organization and they do not contradict or diminish the other alone or when combined.


Referring to Claim 11, see discussion of claim 9 above, while Robin in view of Friedrichowitz in further view of Chadwick teaches the system above, Robin further discloses a system having the limitations of:

the user being one of multiple users of the application, the analyzing comprising analyzing a portion of the application usage data describing actions taken by the user but not by others of the multiple users (see; par. [0007] of Robin teaches analyzing a user experience data, par. [0415] and Abstract: where the experience is specific to user of a team and not the whole team).


	Referring to Claim 15, Robin in view of Friedrichowitz in further view of Chadwick teaches a system.  Claim 15 recites the same or similar limitations as those addressed above in claim 1, Claim 15 is therefore rejected for the same reasons as set forth above in claim 1.


	Referring to Claim 16, Robin in view ow Friedrichowitz in further view of Chadwick teaches a rating scale to be used in an evaluation form.  Claim 16 recites the same or similar limitations as those addressed above in claim 1, 8, and 9, Claim 16 is therefore rejected for the same reasons as set forth above in claim 1, 8, and 9.

an application usage data organization module implemented at least partially in hardware of at least one computing device and configured to receive application usage data describing multiple sequences of action taken by a user with an application (see; par. [0081] of Robin teaches the use of computer and hardware, that par. [0495] is used to collect usage and operation data in environmental conditions of action taken of the user).

means for identifying, from the application usage data, a technology adoption readiness index indicating how likely the user is to be ready to adopt using the application to perform an additional action (see; par. [0212] of Robin teaches analyzing the readiness of a team or organization based on usage data and provides a determination of the achieving a successful adoption and use of technology).

further configured to cause, in response to the technology adoption readiness index indicating the user is ready to adopt using the application to perform the additional action that is related to the type of action, (see; par. [0177] of Robin teaches a monitoring of the application of processing, based on par. [0338] proven practices and recommendations to perform practices, determined from par. [0212] of Robin teaches analyzing the readiness of a team or organization based on usage data and provides a determination of the achieving a successful adoption and use of technology). 

Robin in view of Friedrichowitz does not explicitly disclose the following limitation, however,

Chadwick teaches a recommendation for using the application to perform the additional action to be delivered to the user (see; par. [0079] of Chadwick teaches the implementing of new technology (i.e. action) based on a recommendation or other items to not be recommended).

The Examiner notes that Robin teaches similar to the instant application teaches facilitating the process of designing and developing a project.  Specifically, Robin discloses the determining the readiness of an organization or team in order to determine if the group is ready for a new technology it is therefore viewed as analogous art in the same field of endeavor. Additionally, Friedrichowitz teaches increasing business value through increased usage an adoption and as it is comparable in certain respects to Robin which facilitating the process of designing and developing a project as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Chadwick teaches enhancing the effectiveness and success of new research to recommend prospective products and as it is comparable in certain respects to Robin and Friedrichowitz which facilitating the process of designing and developing a project as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Robin and Friedrichowitz discloses the determining the readiness of an organization or team in order to determine if the group is ready for a new technology.  However, Robin and Friedrichowitz fails to disclose a recommendation for using the application to perform the additional action to be delivered to the user.

Chadwick discloses a recommendation for using the application to perform the additional action to be delivered to the user.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Robin and Friedrichowitz a recommendation for using the application to perform the additional action to be delivered to the user as taught by Chadwick since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Robin, Friedrichowitz and Chadwick teach the collecting and analysis of data in order to developing projects based on the readiness of the organization and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 17, see discussion of claim 16 above, while Robin in view ow Friedrichowitz in further view of Chadwick teaches the method above Claim 17 recites the same or similar limitations as those addressed above in claim 10, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 10.

	Referring to Claim 19, see discussion of claim 16 above, while Robin in view of Chadwick in further view of Priddy teaches the system above, Robin further discloses a system having the limitations of,

Friedrichowitz teaches means for generating the technology adoption readiness index including means for generating multiple action transition probabilities for the user, each action transition probability indicating a probability of the user transitioning from performing one action using the application to performing another action using the application, and using the multiple action transition probabilities to generate the technology adoption readiness index (see; Figure 15 and Figure 16 and par. [0047]-[0048] of Friedrichowitz teaches analyzing an infrastructure adoption readiness (i.e. technology adoption readiness) evaluation and a matrix that depicts an identification of types of actions previously taken by the user and what the results will be including an idea of what the readiness of the adoption including historic information of previous actions).

The Examiner notes that Robin teaches similar to the instant application teaches facilitating the process of designing and developing a project.  Specifically, Robin discloses the determining the readiness of an organization or team in order to determine if the group is ready for a new technology it is therefore viewed as analogous art in the same field of endeavor. Additionally, Friedrichowitz teaches increasing business value through increased usage an adoption and as it is comparable in certain respects to Robin which facilitating the process of designing and developing a project as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Robin discloses the determining the readiness of an organization or team in order to determine if the group is ready for a new technology.  However, Robin fails to disclose means for generating the technology adoption readiness index including means for generating multiple action transition probabilities for the user, each action transition probability indicating a probability of the user transitioning from performing one action using the application to performing another action using the application, and using the multiple action transition probabilities to generate the technology adoption readiness index.

Friedrichowitz discloses means for generating the technology adoption readiness index including means for generating multiple action transition probabilities for the user, each action transition probability indicating a probability of the user transitioning from performing one action using the application to performing another action using the application, and using the multiple action transition probabilities to generate the technology adoption readiness index.

It would be obvious to one of ordinary skill in the art to include in the task management (system/method/apparatus) of Robin means for generating the technology adoption readiness index including means for generating multiple action transition probabilities for the user, each action transition probability indicating a probability of the user transitioning from performing one action using the application to performing another action using the application, and using the multiple action transition probabilities to generate the technology adoption readiness index as taught by Friedrichowitz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Robin and Friedrichowitz teach the collecting and analysis of data in order to developing projects based on the readiness of the organization and they do not contradict or diminish the other alone or when combined.


Claims 4-7, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robin et al. (U.S. Patent Publication 2005/0114829 A1) (hereafter Robin) in view of Friedrichowitz et al. (U.S. Patent Publication 2008/0027738 A1) in further view of Chadwick (U.S. Patent Publication 2004/0230397 A1) in further view of Edge et al. (U.S. Patent Publication 2021/0019558 A1) (hereafter Edge).

Referring to Claim 4, see discussion of claim 2 above, while Robin in view of Friedrichowitz in further view of Chadwick teaches the method above, Robin further discloses a method having the limitations of:

generating a matrix for selected action transition probabilities, the matrix including a first axis identifying initial actions, a second axis identifying subsequent actions, and cells including the action transition probabilities of the user transitioning from the initial actions to the subsequent actions (see; par. [0298]-[0302] of Robin teaches generating a matrix that is based on the tradeoff of decision related to the implementation of a new project and tasks (i.e. action)).

generating, as the technology adoption readiness index (see; par. [1129] of Robin teaches the measuring of the probability impact and exposure of risk (i.e. readiness index) to new technology).

Robin in view of Friedrichowitz in further view of Chadwick does not explicitly disclose the following limitation, however,

Edge teaches performing eigen decomposition on the matrix to generate multiple eigenvalues and multiple eigenvectors (see; par. [0071] of Edge teaches the performing of an eigen decomposition of data from a matrix and generating eigenvalues and eigenvectors), and
a weighted sum of ones of the action transition probabilities, the ones of the action transition probabilities being weighted by values in ones of the multiple eigenvectors (see; par. [0035] and par. [0071] of Edge teaches the generating weighted value graph that provides the probability of collected data related to new tasks based on transition probability calculations).

The Examiner notes that Robin teaches similar to the instant application teaches facilitating the process of designing and developing a project.  Specifically, Robin discloses the determining the readiness of an organization or team in order to determine if the group is ready for a new technology it is therefore viewed as analogous art in the same field of endeavor. Additionally, Friedrichowitz teaches increasing business value through increased usage an adoption and as it is comparable in certain respects to Robin which facilitating the process of designing and developing a project as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Chadwick teaches enhancing the effectiveness and success of new research to recommend prospective products and as it is comparable in certain respects to Robin and Friedrichowitz which facilitating the process of designing and developing a project as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Edge teaches modeling collected data in order to determine the probabilities of the data based on relationships and as it is comparable in certain respects to Robin, Friedrichowitz and Chadwick which teaches the facilitating the process of designing and developing utilizing information as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Robin, Friedrichowitz, and Chadwick discloses the determining the readiness of an organization or team in order to determine if the group is ready for a new technology.  However, Robin, Friedrichowitz, and Chadwick fails to disclose performing eigen decomposition on the matrix to generate multiple eigenvalues and multiple eigenvectors, and a weighted sum of ones of the action transition probabilities, the ones of the action transition probabilities being weighted by values in ones of the multiple eigenvectors.

Edge discloses performing eigen decomposition on the matrix to generate multiple eigenvalues and multiple eigenvectors, and a weighted sum of ones of the action transition probabilities, the ones of the action transition probabilities being weighted by values in ones of the multiple eigenvectors.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Robin, Friedrichowitz, and Chadwick performing eigen decomposition on the matrix to generate multiple eigenvalues and multiple eigenvectors, and a weighted sum of ones of the action transition probabilities, the ones of the action transition probabilities being weighted by values in ones of the multiple eigenvectors as taught by Edge since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Robin, Friedrichowitz, Chadwick, and Edge teach the collecting and analysis of data in order to developing projects based on the readiness of the organization and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 5, see discussion of claim 4 above, while Robin in view of Friedrichowitz in further view of Chadwick in further view of Edge teaches the method above, Robin further discloses a method having the limitations of:

the analyzing further including receiving an indication of the selected transition probabilities from a manager other than the user (see; par. [2296] of Robin teaches analyzing is based on the determined probabilities associated with moving to a new that is provided by a new technology (i.e. transition to new technology)).


	Referring to Claim 6, see discussion of claim 4 above, while Robin in view of Friedrichowitz in further view of Chadwick in further view of Edge teaches the method above, Robin in view of Friedrichowitz in further view of Chadwick does not explicitly disclose a method having the limitations of, however,

Edge teaches the generating the weighted sum including selecting, as the ones of the eigenvectors, a set of the eigenvectors corresponding to the largest eigenvalues (see; par. [0035] and par. [0071] of Edge teaches the generating weighted value graph that provides the probability of collected data related to new tasks based on transition probability calculations, the performing of an eigen decomposition of data from a matrix and generating eigenvalues).

The Examiner notes that Robin teaches similar to the instant application teaches facilitating the process of designing and developing a project.  Specifically, Robin discloses the determining the readiness of an organization or team in order to determine if the group is ready for a new technology it is therefore viewed as analogous art in the same field of endeavor. Additionally, Friedrichowitz teaches increasing business value through increased usage an adoption and as it is comparable in certain respects to Robin which facilitating the process of designing and developing a project as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Chadwick teaches enhancing the effectiveness and success of new research to recommend prospective products and as it is comparable in certain respects to Robin and Friedrichowitz which facilitating the process of designing and developing a project as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Edge teaches modeling collected data in order to determine the probabilities of the data based on relationships and as it is comparable in certain respects to Robin, Friedrichowitz and Chadwick which teaches the facilitating the process of designing and developing utilizing information as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Robin, Friedrichowitz, and Chadwick discloses the determining the readiness of an organization or team in order to determine if the group is ready for a new technology.  However, Robin, Friedrichowitz, and Chadwick fails to disclose the generating the weighted sum including selecting, as the ones of the eigenvectors, a set of the eigenvectors corresponding to the largest eigenvalues.

Edge discloses the generating the weighted sum including selecting, as the ones of the eigenvectors, a set of the eigenvectors corresponding to the largest eigenvalues.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Robin, Friedrichowitz, and Chadwick the generating the weighted sum including selecting, as the ones of the eigenvectors, a set of the eigenvectors corresponding to the largest eigenvalues as taught by Edge since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Robin, Friedrichowitz, Chadwick, and Edge teach the collecting and analysis of data in order to developing projects based on the readiness of the organization and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 7, see discussion of claim 1 above, while Robin in view of Friedrichowitz in further view of Chadwick teaches the method above, Robin in view of Friedrichowitz in further view of Chadwick does not explicitly disclose a method having the limitations of, however,

Edge teaches repeating the analyzing and causing for each of multiple additional users (see; par. [0079] of Edge teaches performing iterative analysis for understanding the impact, for par. [0064] individual users).

The Examiner notes that Robin teaches similar to the instant application teaches facilitating the process of designing and developing a project.  Specifically, Robin discloses the determining the readiness of an organization or team in order to determine if the group is ready for a new technology it is therefore viewed as analogous art in the same field of endeavor. Additionally, Friedrichowitz teaches increasing business value through increased usage an adoption and as it is comparable in certain respects to Robin which facilitating the process of designing and developing a project as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Chadwick teaches enhancing the effectiveness and success of new research to recommend prospective products and as it is comparable in certain respects to Robin and Friedrichowitz which facilitating the process of designing and developing a project as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Edge teaches modeling collected data in order to determine the probabilities of the data based on relationships and as it is comparable in certain respects to Robin, Friedrichowitz and Chadwick which teaches the facilitating the process of designing and developing utilizing information as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Robin, Friedrichowitz, and Chadwick discloses the determining the readiness of an organization or team in order to determine if the group is ready for a new technology.  However, Robin, Friedrichowitz, and Chadwick fails to disclose repeating the analyzing and causing for each of multiple additional users.

Edge discloses repeating the analyzing and causing for each of multiple additional users.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Robin, Friedrichowitz, and Chadwick repeating the analyzing and causing for each of multiple additional users as taught by Edge since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Robin, Friedrichowitz, Chadwick, and Edge teach the collecting and analysis of data in order to developing projects based on the readiness of the organization and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 12, see discussion of claim 9 above, while Robin in view of Friedrichowitz in further view of Chadwick teaches the system above, Robin further discloses a system having the limitations of:

generating a matrix for selected actions, the matrix including a first axis identifying the sequences of actions or action results, a second axis identifying the actions or action results, and cells including values, for each sequence of actions (see; par. [0298]-[0302] of Robin teaches generating a matrix that is based on the tradeoff of decision related to the implementation of a new project and tasks (i.e. action)).

indicating how many times the actions were performed or how many times particular action results were received (see; par. [0145] of Robin teaches monitoring the status, actions, and issues during the solution framework to understand impact of technology (i.e. how many time the actions were performed)).

Robin in view of Friedrichowitz in further view of Chadwick does not explicitly disclose the following limitations, however,

Edge discloses performing eigen decomposition on the matrix to generate multiple eigenvalues and multiple eigenvectors (see; par. [0071] of Edge teaches the performing of an eigen decomposition of data from a matrix and generating eigenvalues and eigenvectors), and
generating, as the human technology index for a sequence of actions, a weighted sum of ones of the values indicating how many times the actions were performed or how many times the particular action results were received, the ones of the values being weighted by values in ones of the multiple eigenvectors (see; par. [0035] and par. [0071] of Edge teaches the generating weighted value graph that provides the probability of collected data related to new tasks based on transition probability calculations).

The Examiner notes that Robin teaches similar to the instant application teaches facilitating the process of designing and developing a project.  Specifically, Robin discloses the determining the readiness of an organization or team in order to determine if the group is ready for a new technology it is therefore viewed as analogous art in the same field of endeavor. Additionally, Friedrichowitz teaches increasing business value through increased usage an adoption and as it is comparable in certain respects to Robin which facilitating the process of designing and developing a project as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Chadwick teaches enhancing the effectiveness and success of new research to recommend prospective products and as it is comparable in certain respects to Robin and Friedrichowitz which facilitating the process of designing and developing a project as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Edge teaches modeling collected data in order to determine the probabilities of the data based on relationships and as it is comparable in certain respects to Robin, Friedrichowitz and Chadwick which teaches the facilitating the process of designing and developing utilizing information as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Robin, Friedrichowitz, and Chadwick discloses the determining the readiness of an organization or team in order to determine if the group is ready for a new technology.  However, Robin, Friedrichowitz, and Chadwick fails to disclose performing eigen decomposition on the matrix to generate multiple eigenvalues and multiple eigenvectors, and generating, as the human technology index for a sequence of actions, a weighted sum of ones of the values indicating how many times the actions were performed or how many times the particular action results were received, the ones of the values being weighted by values in ones of the multiple eigenvectors.

Edge discloses performing eigen decomposition on the matrix to generate multiple eigenvalues and multiple eigenvectors, and generating, as the human technology index for a sequence of actions, a weighted sum of ones of the values indicating how many times the actions were performed or how many times the particular action results were received, the ones of the values being weighted by values in ones of the multiple eigenvectors.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Robin, Friedrichowitz, and Chadwick performing eigen decomposition on the matrix to generate multiple eigenvalues and multiple eigenvectors, and generating, as the human technology index for a sequence of actions, a weighted sum of ones of the values indicating how many times the actions were performed or how many times the particular action results were received, the ones of the values being weighted by values in ones of the multiple eigenvectors as taught by Edge since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Robin, Friedrichowitz, Chadwick, and Edge teach the collecting and analysis of data in order to developing projects based on the readiness of the organization and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 13, see discussion of claim 12 above, while Robin in view of Friedrichowitz in further view of Chadwick in further view of Edge teaches the system above Claim 13 recites the same or similar limitations as those addressed above in claim 5, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 14, see discussion of claim 12 above, while Robin in view of Friedrichowitz in further view of Chadwick in further view of Edge teaches the system above Claim 14 recites the same or similar limitations as those addressed above in claim 6, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 6.


Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robin et al. (U.S. Patent Publication 2005/0114829 A1) (hereafter Robin) in view of Friedrichowitz et al. (U.S. Patent Publication 2008/0027738 A1) in further view of Chadwick (U.S. Patent Publication 2004/0230397 A1) in further view of Edge et al. (U.S. Patent Publication 2021/0019558 A1) (hereafter Edge).

Referring to Claim 21, see discussion of claim 2 above, while Robin in view of Friedrichowitz in further view of Chadwick teaches the system above, Robin in view of Friedrichowitz in further view of Chadwick does not explicitly disclose a system having the limitations of, however,

Mukherjee teaches wherein each action transition probability indicates a probability of the user transitioning from performing an initial action using the application to performing a subsequent action using the application, the subsequent action being performable by the user only in response to the user performing the initial action (see; par. [0059] and par. [0062] of Mukherjee teaches determining a probability of transitioning through a sequence of tasks and determining using the probability of moving to the one of multiple available sequential tasks).

The Examiner notes that Robin teaches similar to the instant application teaches facilitating the process of designing and developing a project.  Specifically, Robin discloses the determining the readiness of an organization or team in order to determine if the group is ready for a new technology it is therefore viewed as analogous art in the same field of endeavor. Additionally, Friedrichowitz teaches increasing business value through increased usage an adoption and as it is comparable in certain respects to Robin which facilitating the process of designing and developing a project as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Chadwick teaches enhancing the effectiveness and success of new research to recommend prospective products and as it is comparable in certain respects to Robin and Friedrichowitz which facilitating the process of designing and developing a project as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Mukherjee teaches resource demand prediction for distributed service network and as it is comparable in certain respects to Robin, Friedrichowitz and Chadwick which teaches the facilitating the process of designing and developing utilizing information as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Robin, Friedrichowitz, and Chadwick discloses the determining the readiness of an organization or team in order to determine if the group is ready for a new technology.  However, Robin, Friedrichowitz, and Chadwick fails to disclose each action transition probability indicates a probability of the user transitioning from performing an initial action using the application to performing a subsequent action using the application, the subsequent action being performable by the user only in response to the user performing the initial action.

Mukherjee discloses each action transition probability indicates a probability of the user transitioning from performing an initial action using the application to performing a subsequent action using the application, the subsequent action being performable by the user only in response to the user performing the initial action.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Robin, Friedrichowitz, and Chadwick each action transition probability indicates a probability of the user transitioning from performing an initial action using the application to performing a subsequent action using the application, the subsequent action being performable by the user only in response to the user performing the initial action as taught by Mukherjee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Robin, Friedrichowitz, Chadwick, and Mukerjee teach the collecting and analysis of data in order to developing projects based on the readiness of the organization and they do not contradict or diminish the other alone or when combined.


Referring to Claim 22, see discussion of claim 2 above, while Robin in view of Friedrichowitz in further view of Chadwick teaches the system above, Robin in view of Friedrichowitz in further view of Chadwick does not explicitly disclose a system having the limitations of, however,

Mukherjee teaches wherein the multiple action transition probabilities are generated by a machine learning system trained to identify the probability of the user transitioning from performing one action using the application to performing another action using the application by: receiving the application usage data describing sequences of actions taken by the user with the application (see; par. [0059] and par. [0062] of Mukherjee teaches determining based on transition probabilities based on historic logs and par. [0066] unsupervised learning (i.e. machine learning) to determine to transition to one of an available task in a sequence), and
predicting, for the actions included in each of the sequences of actions, a next action to be performed by the user (see; par. [0062] of Mukherjee teaches predicting the text action in a sequence of actions to be performed by a user), and
adjusting weights in the machine learning system to minimize a loss function based on whether the predicted next action corresponds to the next action that was performed by the user, as indicated by the application usage data (see; par. [0066] of Mukherjee teaches using unsupervised learning (i.e. machine learning), par. [0062] to determine using a model to predict which is the next in the sequence to be performed, par. [0087] taking into account resource demand).

The Examiner notes that Robin teaches similar to the instant application teaches facilitating the process of designing and developing a project.  Specifically, Robin discloses the determining the readiness of an organization or team in order to determine if the group is ready for a new technology it is therefore viewed as analogous art in the same field of endeavor. Additionally, Friedrichowitz teaches increasing business value through increased usage an adoption and as it is comparable in certain respects to Robin which facilitating the process of designing and developing a project as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Chadwick teaches enhancing the effectiveness and success of new research to recommend prospective products and as it is comparable in certain respects to Robin and Friedrichowitz which facilitating the process of designing and developing a project as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Mukherjee teaches resource demand prediction for distributed service network and as it is comparable in certain respects to Robin, Friedrichowitz and Chadwick which teaches the facilitating the process of designing and developing utilizing information as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Robin, Friedrichowitz, and Chadwick discloses the determining the readiness of an organization or team in order to determine if the group is ready for a new technology.  However, Robin, Friedrichowitz, and Chadwick fails to disclose the multiple action transition probabilities are generated by a machine learning system trained to identify the probability of the user transitioning from performing one action using the application to performing another action using the application by: receiving the application usage data describing sequences of actions taken by the user with the application, predicting, for the actions included in each of the sequences of actions, a next action to be performed by the user, and adjusting weights in the machine learning system to minimize a loss function based on whether the predicted next action corresponds to the next action that was performed by the user, as indicated by the application usage data.

Mukherjee discloses the multiple action transition probabilities are generated by a machine learning system trained to identify the probability of the user transitioning from performing one action using the application to performing another action using the application by: receiving the application usage data describing sequences of actions taken by the user with the application, predicting, for the actions included in each of the sequences of actions, a next action to be performed by the user, and adjusting weights in the machine learning system to minimize a loss function based on whether the predicted next action corresponds to the next action that was performed by the user, as indicated by the application usage data..

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Robin, Friedrichowitz, and Chadwick the multiple action transition probabilities are generated by a machine learning system trained to identify the probability of the user transitioning from performing one action using the application to performing another action using the application by: receiving the application usage data describing sequences of actions taken by the user with the application, predicting, for the actions included in each of the sequences of actions, a next action to be performed by the user, and adjusting weights in the machine learning system to minimize a loss function based on whether the predicted next action corresponds to the next action that was performed by the user, as indicated by the application usage data.as taught by Mukherjee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Robin, Friedrichowitz, Chadwick, and Mukerjee teach the collecting and analysis of data in order to developing projects based on the readiness of the organization and they do not contradict or diminish the other alone or when combined.


Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Brown et al. (U.S. Patent Publication 2010/0138250 A1) discloses a governing architecture of a service oriented architecture.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623